



COURT OF APPEAL FOR ONTARIO

CITATION: First Elgin Mills Developments Inc. v. Romandale
    Farms Limited, 2015 ONCA 138

DATE: 20150302

DOCKET: M44238 (C57028)

Epstein, Lauwers and
    Pardu JJ.A.

BETWEEN

First Elgin Mills Developments Inc.

Applicant (Appellant/Responding
  Party)

and

Romandale
    Farms Limited, Angela Maria Roman, Anne
    Catherine Ruth Roman, David Andrew Roman, Stephen
    George Roman, and Helen Elizabeth Roman-Barber

Respondents (Respondents/Moving
  Parties)

R. Leigh Youd and Adam J. Wygodny, for the moving
    parties

John J. Longo and Martin J. Henderson, for the responding party

COSTS ENDORSEMENT

[1]

For
    the reasons reported at 2014 ONCA 573, this court allowed the appeal by First
    Elgin Mills Developments Inc., with the costs of the appeal, and reversed the
    costs award in the court below.

[2]

The
    respondents in the appeal, led by Romandale Farms Limited, moved for a
    rehearing. The motion, which was in writing, was dismissed for reasons reported
    at 2015 ONCA 54.

[3]

As
    the successful respondent to the rehearing motion, First Elgin Mills
    Developments Inc. seeks costs on a partial indemnity basis, in the amount of
    $13,094, all inclusive. As responding party, it was obliged to file a factum, a
    brief of authorities and written submissions. It submits that a motion for a
    rehearing was improper and unnecessary. It also points out that the moving
    parties request for costs, if successful, suggested that they expected to pay
    costs if they did not succeed.

[4]

The
    moving parties argue that no costs should be awarded due to the particular
    circumstances of the motion for a rehearing.  In particular, they submit that the
    motion raised a novel issue that resulted in clarification of the law, by way
    of this courts adoption of the rehearing criteria set out in
Doman Forest
    Products Ltd. v. G.M.A.C. Commercial Credit Corp
., 2005 B.C.C.A. 111. The
    moving parties also submit that the quantum of costs requested by the
    responding party is disproportionate given that it exceeds the $10,000 in costs
    awarded on the appeal.  In the alternative to an order refusing costs, the moving
    parties suggest that the costs award on the rehearing motion should be no more
    than $3,900, on a partial indemnity basis.

[5]

We
    agree that costs should follow the event, and that a modest award is due in
    these circumstances, fixed at $4,000 all inclusive.


Gloria Epstein J.A.

P.
    Lauwers J.A.

G.
    Pardu J.A.


